Citation Nr: 0720935	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-00 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for tinea of the hands 
and tinea pedis. 

2. Entitlement to service connection for post-traumatic 
stress disorder.

3. Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served in the U.S. Navy 
from July 1964 to August 1966 and in the Army from August 
1967 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In June 2007, the veteran withdrew his request for a hearing.  
38 C.F.R. § 20.704.

FINDINGS OF FACT

1. The current tinea of the hands and tinea pedis had onset 
during service.

2. The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the current diagnosis of post-traumatic stress 
disorder. 

3.  Depression was not documented during service, and there 
is no competent medical evidence of a nexus between the post-
service diagnosis of depression and service.

CONCLUSIONS OF LAW

1. Tinea of the hands and tinea pedis were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2006)

2. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3. Depression was not incurred in or aggravated by service.  
38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 5107(b), (West 2002); 
38 C.F.R. § 3.303 (2006). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2002 and March 2006.   The veteran 
was informed of the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that he should 
provide a complete detailed description of in-service 
traumatic events that produced his post-traumatic stress 
disorder to include names of those involved, dates, and 
places during which the incidents occurred.  The veteran was 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
degree of disability assignable and the general provision for 
the effective date of the claims, that is, the date of 
receipt of the claims. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection). 

To the extent that notice of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As for the claims 
of service connection that are denied, no disability rating 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  

On the claim of service connection for tinea of the hands and 
tinea pedis, which is granted, the degree of disability has 
not yet been determined.  When the disability is rated by the 
RO the veteran can appeal the rating if he disagrees with the 
assigned rating.  Therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to the claim of service connection for tinea of the hands and 
tinea pedis.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In this case, the veteran was 
afforded a VA examination in September 2002.  The RO has 
obtained all identified evidence.  As the veteran has not 
identified any additional evidence pertinent to the claims, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served inVietnam for 19 months during the Vietnam 
era.  His military occupational specialty was a Combat 
Engineer.  The veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and Unit Commendation.  

The service medical records contain no complaint, finding, or 
history of skin disease or psychiatric abnormality. 

After service, VA records disclose a longstanding history of 
tinea pedis (December 1978 and November 2005), a recurrent 
fungal condition of the feet since Vietnam (May 1980), 
fungal-type skin infection of the feet (July 1980), and 
dermatophytosis of the hands and feet (November 1999, June 
2003, December 2004), chronic tinea pedis (January 2000 
December 2001, April 2002), tinea of the hands and tinea 
pedis (December 2001). 

VA records disclose that in November 1999 the assessment was 
depression and anger secondary to past and present life 
situations.  In June 2001, post-traumatic stress disorder was 
to be ruled out.   

The veteran underwent a VA psychiatric examination in 
September 2002.  The veteran stated that while he did not 
participate in combat, he was exposed to many effects of war.  
The veteran indicated that that he saw a friend drive a truck 
over a mine and blow up.  He also related that friends whom 
he grew up with died in Vietnam.  He described an incident 
when he almost took a wrong turn that would have led to him 
to a Viet Cong Village.  The diagnosis was post-traumatic 
stress disorder. 

On VA examination in September 2002, the diagnosis was tinea 
of the nails of the hands and feet and tinea pedis.  The 
examiner expressed the opinion that it was at least as likely 
as not that the veteran's tinea of the nails and tinea pedis 
were secondary to his service in the military, particularly 
his service in Vietnam.

In January 2005, the veteran submitted a stressor statement.  
The veteran related an incident during which his friend 
"George", a fellow truck driver, was injured when his truck 
ran over a land mine.  He described seeing dead and wounded, 
as well as feelings of survival guilt due to the death of 
other soldiers from his hometown who were killed in the war.  

In July 2005, the diagnoses included post-traumatic stress 
disorder and depressive disorder.

In May 2007, the RO found that the stressor statement by the 
veteran was insufficient to forward to the Federal custodian 
of service records for verification of the stressors and that 
the veteran had not responded to the request for additional 
information. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Tinea of the Hands and Tinea Pedis 

The veteran asserts that he had a skin problem of the feet 
during service, which spread to his hands.

The service medical records are silent for a complaint, 
finding, or history of a skin condition of either the hands 
or feet. 

After service, tinea pedis with a longstanding history was 
first documented in 1978, five years after service.  Skin 
condition of the hands was first documented in November 1999, 
which was later identified as tinea of the hands.  



While the lapse of time between service and the first 
documented medical evidence of tinea pedis weighs against the 
claim based on continuity of symptomatology, the VA examiner 
did find that it was at least as likely as not that the 
veteran's tinea of the hands and tinea pedis were secondary 
to his service in the military, particularly his service in 
Vietnam. 

Pursuant to 38 C.F.R. § 3.303(d), service connection may be 
established for any disease first diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  

As the record shows that the veteran served in Vietnam for 19 
months, as the veteran is competent to say that he had a skin 
condition during service, as his statements are credible, and 
as the VA examiner linked the current tinea of the hands and 
tinea pedis to service in Vietnam, the Board finds that the 
current tinea of the hands and tinea pedis had onset during 
military service. 

Service Connection for Post-traumatic Stress Disorder 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304. 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. 
§ 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder, as here, does not suffice to 
verify the occurrence of the claimed in-service stressor.  
Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

While the record shows that the veteran served in Vietnam, 
the veteran does not assert that he was in combat.  Regarding 
the in-service stressors, the veteran has provided anecdotal 
information and without more specific information as to the 
dates or locations, a meaningful search of military records 
in Federal custody is not possible.  As there is no credible 
supporting evidence of the noncombat stressors, the diagnosis 
of post-traumatic stress disorder does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-396.  For this reason, the claim fails and 
as the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b)




Service Connection for Depression

Review of the veteran's service medical records show no 
complaint, finding, or history of depression.

While the veteran has provided a history of depression 
starting in service, where as here, the chronicity of the 
condition in service is not adequately supported by the 
combination of manifestations sufficient to identify a 
disability and sufficient observation to establish a chronic 
condition during service, then continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

After service, a depressive disorder was first diagnosed in 
2005, more than 30 years after service.  The absence of 
documented complaints of depression from 1973 and at the 
earliest 1999, weighs against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.). Also, there is no competent medical evidence 
that causally links the depressive disorder to service.  

To the extent that the veteran relates his depressive 
disorder to service, where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates his current depressive disorder to 
service does not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).







As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that the depressive disorder is related to service, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  



ORDER

Service connection for tinea of the hands and tinea pedis is 
granted.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for depression is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


